Case: 20-60566     Document: 00516106348         Page: 1     Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 23, 2021
                                  No. 20-60566                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Maria Claudia Reyes-Rubio,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 740 473


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Maria Claudia Reyes-Rubio, a native and citizen of El Salvador,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissing
   her appeal of an Immigration Judge’s (IJ) denial of protection under the
   Convention Against Torture (CAT). (She does not challenge the BIA’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60566      Document: 00516106348             Page: 2   Date Filed: 11/23/2021




                                       No. 20-60566


   disposition of her asylum and withholding-of-removal claims or its ruling her
   five children are not derivative beneficiaries to her CAT application. She has,
   therefore, abandoned those claims. See Soadjede v. Ashcroft, 324 F.3d 830,
   833 (5th Cir. 2003) (explaining issues not raised and briefed are unexhausted
   and, therefore, abandoned).)
          In considering the BIA’s decision (and the IJ’s decision, to the extent
   it influenced the BIA), legal conclusions are reviewed de novo; factual
   findings, for substantial evidence. E.g., Orellano-Monson v. Holder, 685 F.3d
   511, 517–18 (5th Cir. 2012).        Under the substantial-evidence standard,
   petitioner must demonstrate “the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion”. Chen v. Gonzales,
   470 F.3d 1131, 1134 (5th Cir. 2006). Whether Reyes is eligible for CAT
   protection is a factual finding, reviewed for substantial evidence. See id.
          To qualify for such protection, applicant must establish, inter alia: she
   is more likely than not to be tortured if removed to El Salvador; and the
   torture would be inflicted or condoned by the state. See id. at 1138–39;
   8 C.F.R. § 1208.16(c)(2) (eligibility for withholding of removal under CAT),
   1208.18(a)(1) (defining torture).
          Even assuming Reyes could show a likelihood of torture by gang
   members upon her return to El Salvador, her claim for relief fails because the
   state-action requirement has not been met. See Chen, 470 F.3d at 1138–39.
   For example, she testified the police chief personally responded to her
   complaints, attempted to protect her family, and pledged to investigate a
   rogue officer who was colluding with the gang. Her assertion the police were
   indifferent or ineffective is insufficient to compel reversal under the
   substantial-evidence standard. See Martinez Manzanares v. Barr, 925 F.3d
   222, 229 (5th Cir. 2019) (explaining “a government’s inability to protect its
   citizens does not amount to acquiescence” (citation omitted)); Ramirez-




                                            2
Case: 20-60566    Document: 00516106348         Page: 3   Date Filed: 11/23/2021




                                 No. 20-60566


   Mejia v. Lynch, 794 F.3d 485, 493–94 (5th Cir. 2015) (explaining general
   evidence of gang violence and police corruption insufficient to show
   government would acquiesce in torture).
         DENIED.




                                       3